The opinion of the court was delivered by.
Redfield, J.
This action is trespass quare clausum. The plaintiff was the landlord and keeper, at the time, of the hotel called the Avenue House, at St. Johnsbury. The evidence tended to show that defendant, on Nov. 14, 1875, came into plaintiff’s hotel, purchased cigars for himself and others, came back, offered his horse to the plaintiff to be kept, which plaintiff declined to-receive for the reason that defendant’s conduct had been disorderly. Defendant thereupon threatened the plaintiff that “ he would be sorry for it,” and left. He came back in the evening of the same day, with a large number of others, committed disorderly acts, and assaulted the plaintiff and his porter. The only exception now relied upon is that arising upon the special verdict of the jury, viz: “The jury further find that the defendant is guilty, and committed the injuries and damages complained of by reason of intoxication from intoxicating liquor unlawfully sold him by the plaintiff.” It is claimed by the defendant that the plaintiff, by the sale of the intoxicating liquor, so contributed to the injuries that he cannot recover.
Section 3 of the Act of 1^69 enacts, that “ whenever any person in a state of intoxication shall .willfully commit any injury upon the person or property of any other individual, any person who *165by himself, his clerk or servant, shall have unlawfully sold or furnished any part of the liquor causing such intoxication, shall be liable to the party injured for all damage occasioned by the injury so done, to be recovered in the same form of action as such intoxicated person would be liable to ; and both said parties may be joined in the same action.”
This act declares that the plaintiff, by the facts found by the jury, was a joint participant, and jointly liable with the defendant for all wrongs and injuries perpetrated by the defendant while intoxicated by liquor unlawfully sold him by the plaintiff. Had the same injuries chanced to have fallen upon another person, he is declared in law, and by relation, the very person who, jointly with the defendant, inflicted them. If the same blow of which plaintiff complains had hit and wounded another, the law declares that this plaintiff, jointly with the defendant, dealt the blow, and both or either must answer for it.
If the plaintiff, by voluntary act, had placed himself in the same relation to the defendant and this transaction that this statute declares him to be, as co-worker in the same mischief and conspiracy, and co-operating to the same unlawful end, it is not claimed that he could maintain an action for compensation or redress, however much he may have suffered. The law declares, not that the injuries were the remote consequences of the defendant’s act, but the proximate and direct cause, and he the very author of it. If the blow had chanced to have hit another, he must answer for it as for an assault with his own hand ; but as, in the chances of battle, it hit him, he must bear it. Such is the law, which it is the duty of the court to declare and enforce.
The pro form,a judgment of the County Court is reversed, and judgment on the special verdict for the defendant.